DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 11/23/2021. The claim amendments are entered. Presently, claims 1-25 remain pending. Claims 1, 2, 3, 4, 11, 12, 13, 14, and 25 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 3, 5, 7, 10, 11, 12, 15, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US-10282451-B1; hereinafter Ho) in view of Shih et al. (US-20120254198-A1; hereinafter Shih), Appalaraju et al. (US-10089661-B1), and Foged et al. (US-20180063276-A1; hereinafter Foged).
Regarding Claim 1,
Ho teaches a method for ordering software applications in a computing environment, comprising: 
presenting user-selectable icons for launching a plurality of software applications in a graphical user interface of a first computing device in accordance with a first order… (Col. 13 lines 27-30; FIGS. 2A, 2B, and 2C are diagrams illustrating graphical user interfaces (UIs) in which application icons are displayed on a device and the displayed icons are selected based on the context of the device. Examiner note: Applications are displayed in a first order.); 
performing, by the first computing device or a second remote computing device, at least one machine-learning algorithm (Col. 7 lines 15-19; In some implementations, the context engine 136 can use a machine learning approach to determine one or more contexts based on the user model and the monitored use of the applications in relation to the various signals with which the use of the applications is correlated.) to determine a first weighting value (Col. 9 lines 22-27; In one implementation, the application ranking engine 138 may use a naive Bayes formula in addition to other components, combining them according to a weighting system that may indicate different weights for the output of the naive Bayes formula and/or other components.) for each software application of the plurality of software applications contained in a list associated with the user group which was selected, based on at least one of a first criteria specifying at least one aspect of a software launch request (Col. 9 lines 61-66; the application ranking engine may apply a weight and/or increase the ranking (e.g., add a boost) calculated for an application 114 based on whether the user has manually launched or accessed (e.g., via a user interface presented on the display 118 of the computing device 102) the application identified by the application ranking engine.), a second criteria specifying a popularity of the software application, and a third criteria that is different than the second criteria and that specifies a learned behavior regarding software application usage of a plurality of people; 
performing, by the first computing device or the second remote computing device, at least a … machine-learning algorithm to determine a second weighting based on a similarity of the first user to one or more second users among the plurality of people, the similarity based on a plurality of factors including the use of software applications (Col. 9 lines 6-17; A context engine 164 on the server computer 160 can generate different generalized contexts based on the plurality of different user models 162, and an application ranking engine 166 on the server computer 160 may generate generalized probabilities that one or more applications 114 would be accessed or used when the computing device 102, 104 is in one of the determined contexts. Such generalized contexts and probabilities of application usage within a context may have the benefit of being determined based on more user data but may lack a desired specificity for application that a particular user may seek.), geographic location (Col. 11 lines 18-30; In addition, when the user lands in Munich and the computing device 102 connects to wifi and cell tower base stations located in the Munich that the application has never seen, the context engine 136 may use this information to determine a new context for the user. Based on the existence of the "Munich" context, a request may be sent to server 160 for recommendations of application that would be useful to a first-time visitor to Munich. When the global application ranking engine 166 on the server 160 checks in its database for apps that are used by other devices frequently connected to Munich wifi and cell tower signals, it can find and recommend application such as local transit and restaurant apps that are actually used by other people in Munich.); 
dynamically modifying the graphical user interface to present the user-selectable icons…(Col. 9 lines 40-49 For example, highest ranked applications can have their icons displayed at the top of the display page, and other icons can be displayed on the page in descending order of their ranking. As the ranking for an application changes over time (e.g., because a user invokes the application more or less during the context than previously), the ranking of the application within the context can change, which may affect the placement of the application icon within the hierarchical organization on the display page.)..
Ho does not explicitly disclose 
wherein the first order is defined by a first list of software applications that was generated for a first user group to which the first user is assigned; 
performing, by the first computing device or the second remote computing device, at least a second machine-learning algorithm to determine a second weighting based on a similarity of the first user to one or more second users among the plurality of people, the similarity based on a plurality of factors including the use of software applications, …, organizational positions within a structure of an organization, and social media activities; 
assigning, by the first computing device or the second remote computing device, the plurality of software applications to a plurality of different categories based on the first and second weighting values; and 
dynamically modifying the graphical user interface to present the user-selectable icons in accordance with category assignments made during said assigning.
However, Shih (US 20120254198 A1) teaches
performing, by the first computing device or a second remote computing device, at least one machine-learning algorithm (para [0085] Optionally, the ranking service supports a plug-in ranking algorithm, which enables a syndicator to provide its own ranking function based on the signals and implemented in agreed-upon language, e.g., Perl, Python, or the like.) for each software application of the plurality of software applications contained in a list associated with the user group which was selected (para [0094] The user is associated with the French-Canada recommendation group because the user has viewed and/or added resources that are popular among other users in the French-Canada recommendation group. That is, the user has viewed and/or added resources that are popular within the French-Canada context. When the user accesses a subscriber, the subscriber may, recognizing the user and determining that the user is associated with the French-Canada recommendation group, request for this user resource rankings with respect to the French-Canada context.),
wherein the first order is defined by a first list (para [0091] The rankings includes a list of resources in their ranking order. When the subscriber presents the resources included in the rankings to a user, the subscriber may display the resources in the ranking order or in some other order.) of software applications (para [0022] Examples of resources include, without limitation, data representations of real items for sale on a shopping website; software or data files;) that was generated for a first user group to which the first user is assigned (para [0094] The user is associated with the French-Canada recommendation group because the user has viewed and/or added resources that are popular among other users in the French-Canada recommendation group. That is, the user has viewed and/or added resources that are popular within the French-Canada context. When the user accesses a subscriber, the subscriber may, recognizing the user and determining that the user is associated with the French-Canada recommendation group, request for this user resource rankings with respect to the French-Canada context.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ho’s method of ranking applications with Shih’s method of ranking resources.
Doing so would allow for providing ranking resources as a service (para [0025] A ranking service 102 provides ranking services to subscribers 104. In providing ranking services, the ranking service 102 receives signals from the subscriber, identifies from the received signals user actions related to resources presented by the subscriber, and scores the resources based on the identified user actions.)
Appalaraju (US 10089661 B1) teaches 
assigning, by the first computing device or the second remote computing device, the plurality of software applications to a plurality of different categories (Col. 8 lines 19-23; As discussed in more detail below, the risk predictor 134 can classify each of the software products 112 within a classification category and/or generate a score for the software products 112 that indicates a risk of anomalous behavior.) based on the first and second weighting values (Col. 10 lines 53-60; In some configurations, the results may be used to further refine the machine learning mechanism. For example, the authorized user might adjust the weight of different parameters used by the popularity predictor 132 and/or the risk predictor 134. Adjusting the weighting of different parameters within the machine learning mechanism may cause some parameters to be more influential in identifying the software products 112 to test.); and 
dynamically modifying the graphical user interface to present the user-selectable icons in accordance with category assignments made during said assigning (Col. 14 lines 38-52; The popular software products UI element 302A is configured to display the names of the software products 112 that are identified as popular. The classification UI element 302B is configured to display the names of the software products 112 that are classified within a "BAD" software product categorization. As illustrated, the popular software products UI element 302A, when selected, displays a listing of the software products 112 determined to be popular. The classification UI element 302B, when selected, displays the software products 112 classified as "bad" software products within the software products section 304A. The software products ranked by score 302C UI element is configured to rank the software products 112 according to the determined scores for the software products 112 in response to being selected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking software applications using machine learning models of Ho with the method of ranking software applications using machine learning models of Appalaraju.
Doing so would allow for updating the machine learning model with new data (Col. 9 lines 32-38; According to some examples, the model(s) can be updated after initially being trained. During this re-training, the model(s) can be updated to include new behaviors as well as remove unwanted behaviors. For example, data relating to computing devices that are no longer relevant can be removed from the model(s). Conversely, data relating to new devices can be added to the model(s).).
Although Ho teaches a machine learning algorithm, Ho does not explicitly disclose a second machine learning algorithm, however, Foged teaches
performing, by the first computing device or the second remote computing device, at least a second machine-learning algorithm to determine a second weighting (para [0083] discloses weighting applications based on a popularity score, similarity score, user interest score, and other factors.) based on a similarity of the first user to one or more second users among the plurality of people (para [0070] The machine-learning model may be supervised or unsupervised. It may have been trained using a training data set. The training data set may comprise historical event information associated with one or more applications and one or more users associated with the social-networking system 160. The training data set may comprise records of a plurality of interactions between the users and the applications. The machine-learning model may apply one or more machine-learning techniques such as, for example, decision tree learning, association rule learning, deep learning, inductive logic programming, reinforcement learning, another suitable machine-learning technique, or any combination thereof.), the similarity based on a plurality of factors including the use of software applications (para [0078] The social-networking system 160 may then identify one or more similar applications based on the similarity scores and extract one or more features based on engagements of one or more users with the identified similar applications. The one or more users may comprise the viewing user or other related users.), …, organizational positions within a structure of an organization (para [0084] In particular embodiments, the group of users with respect to which the popularity score is calculated may comprise one or more social connections of the viewing user on the online social network, one or more users determined to be similar to the viewing user, one or more users belonging to a demographic group associated with the viewing user, or one or more other suitable users. An organization is shown in FIG, 2. Para [0032] As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), subscriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships.), and social media activities (para [0063] The recommendations 430 may be displayed under a title "Trending Among Friends." They may each comprise an image associated with a game, a name of the game, and a type or category associated with the game. The social-networking system 160 may have selected, grouped, or ranked the games based at least in part on one or more factors indicating the games' popularity among the viewing user's friends on the online social network.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking software applications of Ho with the method of ranking software applications of Foged.
Doing so would allow for a popularity score to be calculated for each application (para [0084] The popularity score may be calculated based on one or more factors comprising, for example, a number of active users of the identified application who are members of the group, a growth rate of the number of active users of the identified application).
Regarding Claim 2,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1. Ho further teaches wherein the first weighting value provides a measure of likelihood that the first user wants to use a software application given a current circumstance of the first user or When the computing device 202 is in this first context, the context engine 136 may determine that the computing device 202 is currently being used at the user's home. Based on this context, the application ranking system may identify applications that the user is likely to access using the computing device.).
Regarding Claim 3,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1. 
Ho further teaches wherein the first weighting value is further determined based on at least one of current circumstances of second users, software launch patterns of the second users... (Col. 11 lines 10-30; For example, a user may live and work in San Francisco, but when the user travels to Munich, Germany in late September or early October, applications 168 that provide information about the annual Oktoberfest Festival in Munich, Germany, that provide information about the Munich mass transit system, that provide information about restaurants and tourist attractions in Munich, etc. may be recommended to the user when the user's plane lands in Munich. In addition, when the user lands in Munich and the computing device 102 connects to wifi and cell tower base stations located in the Munich that the application has never seen, the context engine 136 may use this information to determine a new context for the user. Based on the existence of the "Munich" context, a request may be sent to server 160 for recommendations of application that would be useful to a first-time visitor to Munich. When the global application ranking engine 166 on the server 160 checks in its database for apps that are used by other devices frequently connected to Munich wifi and cell tower signals, it can find and recommend application such as local transit and restaurant apps that are actually used by other people in Munich.)
	Appalaraju further teaches
wherein the first weighting value is further determined based on at least one of …similarities of existing software applications (Col. 6 lines 59-60; In some examples, the software product catalog 110 may include a category designation for the software products 112. For example, the software products 112 that perform the same or similar functionality may have the same category designation.)
Regarding Claim 5,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1. Ho further teaches further comprising determining the first order based on pre-learnt estimates for which software applications a user of the computing device would most likely want to use (Col. 7 lines 31-38; Thus, different contexts can be determined based on the usage of different applications at different times of the day or different contexts can be determined based on the usage of different applications when the computing device is at different locations. Some of the signals may be predetermined to be reliable indicators of a relevant context in which a user is likely to use the computing device.).
Regarding Claim 7,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1. Shih further teaches further comprising determining the first order by: 
para [0094] The user is associated with the French-Canada recommendation group because the user has viewed and/or added resources that are popular among other users in the French-Canada recommendation group. That is, the user has viewed and/or added resources that are popular within the French-Canada context.); and 
selecting the first list of software applications generated for the first user group (para [0094 When the user accesses a subscriber, the subscriber may, recognizing the user and determining that the user is associated with the French-Canada recommendation group, request for this user resource rankings with respect to the French-Canada context.]).
Regarding Claim 10,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1. Ho further teaches wherein an order in which the user-selectable icons are presented in the graphical user interface is dynamically modified on demand, on a periodic basis, or each time an application launcher is started (Col. 4 lines 34-37; These rankings for a context can be periodically regenerated, so display of applications on the computing device is dynamic and so that the computing device may "learn" from how the user uses the computing device.).
Regarding Claim 11,

Regarding Claim 12,
Claim 12 is the system corresponding to the method of claim 1. Claim 12 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 15,
Claim 15 is the system corresponding to the method of claim 1. Claim 15 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 17,
Claim 17 is the system corresponding to the method of claim 1. Claim 17 is substantially similar to claim 7 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the system corresponding to the method of claim 1. Claim 20 is substantially similar to claim 10 and is rejected on the same grounds.
Regarding Claim 21,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1. Foged further teaches wherein information about the organization is used to define an initial seed state of the machine-learning algorithm (para [0002] A social-networking system, which may include a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it. And para [0070] In particular embodiments, a machine-learning model used in either the bookmarks service or the recommendations service for calculating the click-through probability, the installation probability, or the score for an identified application may be based at least in part on one or more features associated with the viewing user or the identified application. The machine-learning model may be supervised or unsupervised. It may have been trained using a training data set. The training data set may comprise historical event information associated with one or more applications and one or more users associated with the social-networking system 160. The training data set may comprise records of a plurality of interactions between the users and the applications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking software applications of Ho with the method of ranking software applications of Foged.
Doing so would allow for a popularity score to be calculated for each application (para [0084] The popularity score may be calculated based on one or more factors comprising, for example, a number of active users of the identified application who are members of the group, a growth rate of the number of active users of the identified application)
Regarding Claim 22,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1. Foged further teaches wherein information indicating an initial location of the first user is used to define an initial seed state of the machine-learning algorithm (para [0042] Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, tagging or being tagged in images, joining groups, listing and confirming attendance at events, checking-in at locations And para [0070] In particular embodiments, a machine-learning model used in either the bookmarks service or the recommendations service for calculating the click-through probability, the installation probability, or the score for an identified application may be based at least in part on one or more features associated with the viewing user or the identified application. The machine-learning model may be supervised or unsupervised. It may have been trained using a training data set. The training data set may comprise historical event information associated with one or more applications and one or more users associated with the social-networking system 160. The training data set may comprise records of a plurality of interactions between the users and the applications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking software applications of Ho with the method of ranking software applications of Foged.
Doing so would allow for a popularity score to be calculated for each application (para [0084] The popularity score may be calculated based on one or more factors comprising, for example, a number of active users of the identified application who are members of the group, a growth rate of the number of active users of the identified application)
Regarding Claim 23,
Ho, Shih, Appalaraju, and Foged teach the method according to clam 1. Foged further teaches wherein the machine-learning algorithm learns behaviors based on activities performed by multiple users (para [0070] In particular embodiments, a machine-learning model used in either the bookmarks service or the recommendations service for calculating the click-through probability, the installation probability, or the score for an identified application may be based at least in part on one or more features associated with the viewing user or the identified application. The machine-learning model may be supervised or unsupervised. It may have been trained using a training data set. The training data set may comprise historical event information associated with one or more applications and one or more users associated with the social-networking system 160. The training data set may comprise records of a plurality of interactions between the users and the applications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking software applications of Ho with the method of ranking software applications of Foged.
Doing so would allow for a popularity score to be calculated for each application (para [0084] The popularity score may be calculated based on one or more factors comprising, for example, a number of active users of the identified application who are members of the group, a growth rate of the number of active users of the identified application)

Claims 6, 8, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US-10282451-B1; hereinafter Ho) in view of Shih et al. (US-20120254198-A1; hereinafter Shih), Appalaraju et al. (US-10089661-B1), Foged et al. (US-20180063276-A1; hereinafter Foged), and Fraser et al. (US-9760399-B1; hereinafter Fraser).
Regarding Claim 6,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 5.
Ho, Shih, Appalaraju, and Foged do not explicitly disclose wherein the pre-learnt estimates are made based on behavior histories of second users with current circumstances that match a current circumstance of the first user by a certain degree.
However, Fraser et al. teaches 
wherein the pre-learnt estimates (Col. 9 lines 29-35 In some embodiments, at least some of the hints, system events, termination results, and other such data can be sent to a remote location, such as a service operating in a resource environment, or "the cloud," in order to aggregate information. The information can be aggregated across various users in order to determine default application rankings for new users.) are made based on behavior histories of second users with current circumstances that match a current circumstance of the first user by a certain degree (Col. 6 lines 19-27; A predictor such as burst predictor algorithm can also be used, which looks to frequent recent activity as an indicator of likelihood, as some users frequently use an application for a period of time and then very infrequently use that application afterwards. These and/or other such algorithms can compare the context information with information that has been collected previously for the user (and potentially other users), as well as patterns of usage and other such data.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of ranking software applications of Ho et al. with the method of ranking software applications of Fraser et al.
Col. 13 lines 10-15; For example, if an application is occupying a significant amount of processing capacity but not producing any results, such that it appears to potentially be stuck in a loop or non-ending process, then a determination might be made to terminate that application without having to determine other aspects and updating rankings as discussed herein.).
Regarding Claim 8,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 7.
Ho, Shih, Appalaraju, and Foged do not explicitly disclose
wherein the first list of software applications is dynamically modified over time based on behavior histories of newly assigned users of the first user group
However, Fraser et al. teaches
wherein the first list of software applications is dynamically modified over time based on behavior histories of newly assigned users of the first user group (There can be a set of business rules that are hard coded into the algorithms, and various data and metric aggregated from various users can be used to help seed the dynamic prediction algorithms, which can be locally optimized on a user's device. Initially it might be determined that the browser is the most likely application to be launched for a type of device, but over time that determination can be optimized to the actual usage and behavior of a particular user for a particular device.).

Doing so would allow for terminating unused applications (Col. 13 lines 10-15; For example, if an application is occupying a significant amount of processing capacity but not producing any results, such that it appears to potentially be stuck in a loop or non-ending process, then a determination might be made to terminate that application without having to determine other aspects and updating rankings as discussed herein.).
Regarding Claim 13,
Ho, Shih, Appalaraju, and Foged teach the system according to claim 11.
Ho, Shih, Appalaraju, and Foged does not explicitly disclose
wherein the first weighting value is further determined based on at least one of current circumstances of second users, software launch patterns of the second users with current circumstances that match a current circumstance of the first user by a certain degree, similarities of existing software applications, and popularity of existing software applications at a present time and/or at a given location.
	However, Fraser et al. teaches
wherein the first weighting value is further determined based on at least one of current circumstances of second users, software launch patterns of the second users with current circumstances that match the first user's current circumstance by a certain degree, similarities of existing software applications, and popularity of existing software applications at a present time and/or at a given location (Col. 6 lines 19-27; A predictor such as burst predictor algorithm can also be used, which looks to frequent recent activity as an indicator of likelihood, as some users frequently use an application for a period of time and then very infrequently use that application afterwards. These and/or other such algorithms can compare the context information with information that has been collected previously for the user (and potentially other users), as well as patterns of usage and other such data.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of ranking software applications of Ho et al. with the method of ranking software applications of Fraser et al.
Doing so would allow for terminating unused applications (Col. 13 lines 10-15; For example, if an application is occupying a significant amount of processing capacity but not producing any results, such that it appears to potentially be stuck in a loop or non-ending process, then a determination might be made to terminate that application without having to determine other aspects and updating rankings as discussed herein.).
Regarding Claim 16,
Claim 16 is the system corresponding to the method of claim 1. Claim 16 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the system corresponding to the method of claim 1. Claim 18 is substantially similar to claim 8 and is rejected on the same grounds.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US-10282451-B1; hereinafter Ho) in view of Shih et al. (US-20120254198-A1; hereinafter Shih), Appalaraju et al. (US-10089661-B1), Foged et al. (US-20180063276-A1; hereinafter Foged), and Lopiano (US-20160381172-A1).
Regarding Claim 4,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1.
	However, Lopiano (US 20160381172 A1) teaches
wherein the first weighting value is determined based further on a position held by the first user at the organization (para [0010] For example, when selecting content for inclusion in a feed presented to the user, the online system ranks and selects content items provided to the online system by additional users in the set having an inferred connection to the user. And para [0032] For example, if the user and the additional user are in the set of users identified in the organizational chart, a relationship between the user and the additional user specified by the organizational chart increases or decreases the measure of affinity of the user for the additional user. In the preceding example, the measure of affinity of the user for the additional user is higher if the organizational chart indicates the user and the additional user have a common rank or position within a hierarchy specified by the organizational chart than if the organizational chart indicates the user and the additional users have different ranks within the hierarchy specified by the organizational chart. An affinity score is calculated based on user’s position. A ranked list of content items is generated based on the affinity scores. See Abstract.).

Doing so would allow for inferring user connections (para [0009] For example, if the user has at least a threshold measure of affinity for an additional user, the online system establishes an inferred connection between user and the additional user.).
Regarding Claim 14,
Claim 14 is the system corresponding to the method of claim 1. Claim 14 is substantially similar to claim 4 and is rejected on the same grounds.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US-10282451-B1; hereinafter Ho) in view of Shih et al. (US-20120254198-A1; hereinafter Shih), Appalaraju et al. (US-10089661-B1), Foged et al. (US-20180063276-A1; hereinafter Foged), and Mowatt et al. (US-20170213272-A1; hereinafter Mowatt).
Regarding Claim 9,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 7.
	Shih further teaches 
… a second user group that is different from the first user group, the first user being assigned to both the first and second user groups (para [0094-0096]).
Ho, Shih, Appalaraju, and Foged do not explicitly disclose

However, Mowatt (US 20170213272 A1) teaches
further comprising generating a combined list of software applications based on the first list of software applications associated with the first user group and a second list of software applications associated with a second user group (para [0091] The administrator center 390 may provide an administrator with a list of aggregate ranked recommendations for a group of users. For example, this can include combining (e.g., summing or some other operation) the resource ranking scores for all user profiles in a group of user profiles, which may be a sub -group of user profiles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking resources of Shih with the method of ranking resources of Mowatt.
Doing so would allow for determining a global interest in a particular resource (para [0037] Third, the ranking system can include a system to identify and record the global level of interest or affinity for a given resource, across multiple organizations, such as across all organizations available in a system.).
Regarding Claim 19,
Claim 19 is the system corresponding to the method of claim 1. Claim 19 is substantially similar to claim 9 and is rejected on the same grounds.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US-10282451-B1; hereinafter Ho) in view of Shih et al. (US-20120254198-A1; hereinafter Shih), Appalaraju et al. (US-10089661-B1), Foged et al. (US-20180063276-A1; hereinafter Foged), and Jeon et al. (US-20170323340-A1).
Regarding Claim 24,
Ho, Shih, Appalaraju, and Foged teach the method according to claim 1.
	Ho, Shih, Appalaraju, and Foged teach do not explicitly disclose
	further comprising selecting the first user group from a plurality of user groups to which the first user is assigned based on weighting values for the user groups, prior to presenting the user-selectable icons in the graphical user interface of the first computing device.
	However, Jeon (US 20170323340 A1) teaches
further comprising selecting the first user group from a plurality of user groups to which the first user is assigned based on weighting values for the user groups, prior to presenting the user-selectable icons in the graphical user interface of the first computing device (para [0030] The edge store 225 also stores information about edges, such as affinity scores for objects, interests, and other users. Affinity scores, or "affinities," may be computed by the online system 140 over time to approximate a user's interest in an object or in another user in the online system 140 based on the actions performed by the user… In some embodiments, connections between users may be stored in the user profile store 205, or the user profile store 205 may access the edge store 225 to determine connections between users. And para [0048] The group prediction module 230 may identify 305 a group of online system users based on connections between the users maintained by the online system 140 and distances between the users during a particular time interval.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking content items of Ho with the method of ranking content items of Jeon.
Doing so would allow for predicting common interests of a group (Abs. The online system predicts a purpose of the group and one or more common interests shared by users of the group.)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US-10282451-B1; hereinafter Ho) in view of Appalaraju et al. (US-10089661-B1) and Foged et al. (US-20180063276-A1; hereinafter Foged).
Regarding Claim 25,
Ho teaches a computer-implemented method, comprising: 
generating data about a launch of an application on a computing device in response to receipt of a request to launch that application, the data including a location and a time of the launch of the application (Col. 2 lines 7-12; The application ranking system may analyze which applications the user opens in various different contexts (e.g., various times of the day, various locations, various activities, etc.), and may allow the user to more easily access these applications via a user interface (for example via the lock screen of the computing device).); 
determining a first value for said application based on the data (Col. 9 lines 22-27; In one implementation, the application ranking engine 138 may use a naive Bayes formula in addition to other components, combining them according to a weighting system that may indicate different weights for the output of the naive Bayes formula and/or other components.); 
determining a second value for said application based on a similarity of a user of the application to other users of the application, the similarity based on a plurality of factors including the use of software applications (Col. 9 lines 6-17; A context engine 164 on the server computer 160 can generate different generalized contexts based on the plurality of different user models 162, and an application ranking engine 166 on the server computer 160 may generate generalized probabilities that one or more applications 114 would be accessed or used when the computing device 102, 104 is in one of the determined contexts. Such generalized contexts and probabilities of application usage within a context may have the benefit of being determined based on more user data but may lack a desired specificity for application that a particular user may seek.), geographic location (Col. 11 lines 18-30; In addition, when the user lands in Munich and the computing device 102 connects to wifi and cell tower base stations located in the Munich that the application has never seen, the context engine 136 may use this information to determine a new context for the user. Based on the existence of the "Munich" context, a request may be sent to server 160 for recommendations of application that would be useful to a first-time visitor to Munich. When the global application ranking engine 166 on the server 160 checks in its database for apps that are used by other devices frequently connected to Munich wifi and cell tower signals, it can find and recommend application such as local transit and restaurant apps that are actually used by other people in Munich.); 
presenting for display the graphical user interface on the computing device in the determined configuration (Col. 9 lines 40-49 For example, highest ranked applications can have their icons displayed at the top of the display page, and other icons can be displayed on the page in descending order of their ranking. As the ranking for an application changes over time (e.g., because a user invokes the application more or less during the context than previously), the ranking of the application within the context can change, which may affect the placement of the application icon within the hierarchical organization on the display page.).
Ho does not explicitly disclose
determining a second value for said application based on a similarity of a user of the application to other users of the application, the similarity based on a plurality of factors including …, organizational positions within a structure of an organization, and social media activities; 
assigning said application to a category of a plurality of categories based on the value; 7 126719844.1 
determining a configuration of a graphical user interface of the computing device based on the category to which the application is assigned; and 



However, Appalaraju teaches
assigning said application to a category of a plurality of categories (Col. 8 lines 19-23; As discussed in more detail below, the risk predictor 134 can classify each of the software products 112 within a classification category and/or generate a score for the software products 112 that indicates a risk of anomalous behavior.) based on the value (Col. 10 lines 53-60; In some configurations, the results may be used to further refine the machine learning mechanism. For example, the authorized user might adjust the weight of different parameters used by the popularity predictor 132 and/or the risk predictor 134. Adjusting the weighting of different parameters within the machine learning mechanism may cause some parameters to be more influential in identifying the software products 112 to test.); 7 126719844.1 
determining a configuration of a graphical user interface of the computing device based on the category to which the application is assigned (Col. 14 lines 38-52; The popular software products UI element 302A is configured to display the names of the software products 112 that are identified as popular. The classification UI element 302B is configured to display the names of the software products 112 that are classified within a "BAD" software product categorization. As illustrated, the popular software products UI element 302A, when selected, displays a listing of the software products 112 determined to be popular. The classification UI element 302B, when selected, displays the software products 112 classified as "bad" software products within the software products section 304A. The software products ranked by score 302C UI element is configured to rank the software products 112 according to the determined scores for the software products 112 in response to being selected.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking software applications using machine 
Doing so would allow for updating the machine learning model with new data (Col. 9 lines 32-38; According to some examples, the model(s) can be updated after initially being trained. During this re-training, the model(s) can be updated to include new behaviors as well as remove unwanted behaviors. For example, data relating to computing devices that are no longer relevant can be removed from the model(s). Conversely, data relating to new devices can be added to the model(s).).
Foged teaches
determining a second value (para [0083] discloses weighting applications based on a popularity score, similarity score, user interest score, and other factors.) for said application based on a similarity of a user of the application to other users of the application, the similarity based on a plurality of factors including, the similarity based on a plurality of factors including the use of software applications (para [0078] The social-networking system 160 may then identify one or more similar applications based on the similarity scores and extract one or more features based on engagements of one or more users with the identified similar applications. The one or more users may comprise the viewing user or other related users.) …, organizational positions within a structure of an organization (para [0084] In particular embodiments, the group of users with respect to which the popularity score is calculated may comprise one or more social connections of the viewing user on the online social network, one or more users determined to be similar to the viewing user, one or more users belonging to a demographic group associated with the viewing user, or one or more other suitable users. An organization is shown in FIG, 2. Para [0032] As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), subscriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships.), and social media activities (para [0063] The recommendations 430 may be displayed under a title "Trending Among Friends." They may each comprise an image associated with a game, a name of the game, and a type or category associated with the game. The social-networking system 160 may have selected, grouped, or ranked the games based at least in part on one or more factors indicating the games' popularity among the viewing user's friends on the online social network.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of ranking software applications of Ho with the method of ranking software applications of Foged.
Doing so would allow for a popularity score to be calculated for each application (para [0084] The popularity score may be calculated based on one or more factors comprising, for example, a number of active users of the identified application who are members of the group, a growth rate of the number of active users of the identified application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IDESES et al. “METHODS AND SYSTEMS FOR GENERATING CLASSIFIERS FOR SOFTWARE APPLICATIONS”(US 20150213376 A1) – This reference discloses a machine learning classifier for software applications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NGUYEN/Examiner, Art Unit 2121                               

                                                                                                                                                                         /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121